DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-7 in the reply filed on 02/09/2021 is acknowledged. Claims 8-20 are withdrawn as being drawn to non-elected species and claims 1-7 are examined herein. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/04/2019 and 06/21/2019 have been considered by the examiner.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: flaps 130 as detailed in Pgs. 32-33 of the instants specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement 

Claim Objections
Claims 1 and 5 are objected to because of the following informalities: 
Claim 1, please amend line 1 to recite “A method of obtaining data on [[the]] nutritional health of a subject” or “A method of obtaining data on [[the]]a nutritional health of a subject”. 
Claim 5, line 1: please amend “the subject’s nutritional health data” to instead recite “the data on the nutritional health of the subject” to be consistent with the language outlined in claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation “contacting a solution comprising a subject’s urine with a working electrode of a biosensor apparatus” and then recites wherein the biosensor apparatus comprises “at least one working electrode comprising an outside surface”. It is unclear if the “a working electrode of a biosensor apparatus” is a distinct element from the “at least one working electrode” or if the previously recited “a working electrode” is considered one of the “at least one working electrode”. Claim 1 further recites in line 5 the limitation “present on the outside surface of the working electrode”. It is further unclear if “the working electrode” is in reference to the previously recited “a working electrode” or the previously recited “at least one working electrode”, or both. Claims 2-7 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claim 1. 
Claims 2 and 3 recite the limitation “wherein the affinity probe is….” This limitation recites a singular affinity probe. However, claim 1 recites “at least one affinity probe is present on the outside surface of the working electrode” and thus recites one or a plurality of affinity probe. Claims 2 and 3 are therefore indefinite because in instances where there are multiple plurality probes, as outlined in claim 1, it is unclear which one of the plurality of affinity probes are being referenced in claims 2 and 3 or if all of plural probes are being referenced. Examiner suggests amending claims 2-3 to instead recite “wherein the at least one affinity probe” to be consistent with claim 1. 
Claim 7 recites the limitation “wherein at least one electrode is used to specifically target creatine”. Claim 7 depends from claim 1, which has previously recited 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kjaer et al. (US 2006/0275859 A1) in view of Lykken et al. (GI Lykken, RA Jacob, JM Munoz, HH Sandstead, A mathematical model of creatine metabolism in normal males - comparison between theory and experiment, The American Journal of Clinical Nutrition 33 (1980) 2674-2685) and further in view of Hall et al. (US 2018/0303386 A1; Note: Hall is available as 102(a)(2) art with a provisional filing date of 10/14/2015 that is prior to the instant priority date of 12/50/2016 wherein none of the 102(b)(2)(A-C) exceptions appear to apply). 
Regarding claim 1, Kjaer discloses a method of obtaining data on 
contacting a solution comprising a subject’s urine with a working electrode of a biosensor apparatus (the multi-use sensor is used to measure a fluid sample including a physiological fluid such as urine wherein the fluid makes contact with a working electrode 120 of the thick-film sensor [Paras. 0027, 0117-0123, 0133-0144; Fig. 3]), the biosensor apparatus comprising:
at least one working electrode comprising an outside surface (a working electrode 120 and reference electrode 130/140 each comprise an 
at least one affinity probe is present on the outside surface of the working electrode (the working electrode 120 includes an enzyme layer 180 present on the outside surface wherein the enzyme layer includes an enzyme [Paras. 0052-0055, 0133-0144, Examples 1-4; Fig. 3]); and
an electrochemical s
performing electrochemical 
using the data to quantify an amount of at least one nutritional biomarker in the subject’s urine (the generated signal from the enzyme sensor is measured and is proportional to the creatinine/creatine concentration in the sample [Paras. 0152-0153; Examples 1-4; Figs. 4-5]).
Kjaer discloses the analysis of creatine/creatinine levels in an end users from physiological fluids such as urine as outlined previously [Paras. 0022-0027]. Kjaer is silent on relating the detected creatine/creatinine levels to nutritional information and thus fails to expressly teach obtaining data on “nutritional health” of a subject wherein 
However, one skilled in the art would appreciate that there are various teachings relating biomarkers in a patient’s urine to the nutritional health or diet of the patient. For instance, Lykken teaches that the creatinine excretion rates of users can be directly correlated with whether the user is on a high or low protein diet [abstract]. Lykken teaches that creatinine excretion values of a user can be used to indicate whether the user is on high protein diet or a low protein diet and thus provides at least some indication of the nutritional health information of a user by correlating the amount of the creatinine in the user’s urine [abstract; Figs. 1-3 and captions]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by Kjaer that teaches the measurement of creatine/creatinine in a physiological fluid including urine to have correlated the measured creatinine level with the nutritional health of the subject because Lykken teaches that creatinine levels can be used to indicate the protein intake of the user including whether the user is on a low protein diet or a high protein diet [abstract; Figs. 1-3 and captions]. 
Kjaer discloses the use of the device as an amperometric enzymatic sensor for measuring plural analytes in addition to creatine/creatinine, including glucose lactate [abstract], but fails to expressly teach wherein the method includes an electrochemical “spectroscopy” analyzer and wherein electrochemical “spectroscopy” is used to generate data for the working electrode. 
Hall teaches a reconfigurable biosensor that is adapted to perform a plurality of testing modes [abstract] wherein the user can run molecular detection tests using amperometric, potentiometric, and impedance spectroscopy techniques [Para. 0104]. Hall further teaches that the device includes the ability to perform analysis using three different modes (amperometric, potentiometric, and impedance spectroscopy) all with the same components [Para. 0106] and is able to apply different waveforms to the test chips and measure current, voltage, or impedance spectrum [Para. 0117]. Hall further teaches that the use of the three techniques leads to increased flexibility and compatibility with POC type of tests wherein multiple working electrodes can be used with each having independently adjustable gains that allow for expanded dynamic ranges that allow each electrode to measure different types of biomarkers that have varying sensitivity requirements [Para. 0145]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by Kjaer to include the biosensing module and method of testing using a combination of amperometric, potentiometric and impedance spectroscopy because Hall teaches that using these combinations of techniques can also be used to measure biomarker concentrations and further provides increased flexibility and compatibility with POC type of tests wherein multiple working electrodes can be used with each having independently adjustable gains that allow for expanded dynamic ranges that allow each electrode to measure different types of biomarkers that have varying sensitivity requirements (i.e., allows for the measurement of plural biomarkers with different levels of sensitivity) [Para. 0145].
Regarding claim 2, Kjaer further teaches wherein the affinity probe is an enzyme (the enzyme layer preferably comprises creatinase and sarcosine oxidase (for measuring creatine) or creatininase, creatinase and sarcosine (for measuring creatinine) [Paras. 0052-0055]).
Regarding claim 3, Kjaer further teaches wherein the affinity probe is bound to the working electrode using physioabsorption, covalent bonding, ionic bonding, physical entrapment, cross-linking, encapsulation, disulfide linking, chelation, metal binding, hydrophobic binding, or combinations thereof (The enzyme(s) may either be deposited as such, or in a direct or indirect immobilized form, e.g., embedded or mixed in a polymer, or cross-linked, or immobilized to an underlying layer or to the cover layer so as to reduce or eliminate migration. The enzyme layer may also be held in place by a ring or gasket so as to avoid use of excessive amounts of enzyme and so as to ensure that a well-determined amount of enzyme is placed in a well-defined region of the sensor membrane [Para. 0053; reads upon at least physical entrapment, cross-linking, and encapsulation]).
Regarding claim 4
Regarding claim 5, Kjaer, as modified by Lykken, further teaches the limitations of claim 1 as discussed above. Lykken further teaches wherein the specific high protein and low protein diets are compared to the recommended dietary allowances as outlined by the national research council [Pg. 2677, Diets]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kjaer such that the measured creatine/creatinine values that correlates with the protein/meat intake diet of the user is compared to the recommended dietary allowance as outline by the National Research Council as such comparison would provide the obvious and predictable benefit of ensuring the user is getting the recommended amount of nutrients (e.g., protein) [Lykken Pg. 2677, Diets]. 
Regarding claim 6, Kjaer, as modified by Hall, further discloses wherein the data is selected from impedance data, amperometric data, voltammetric data, potentiometric data, conductometric data, or combinations thereof (Kjaer teaches amperometric testing [Kjaer, Para. 0151-0153] and Kjaer, as modified by Hall above, teaches three measurement modes including amperometric, potentiometric, and impedance spectroscopy, as outlined in the rejection of claim 1 [Hall, Paras. 0104-0106, 0117, 0144-0145]).
Regarding claim 7, Kjaer further discloses wherein at least one electrode is used to specifically target creatinine (the enzyme layer on the working electrode includes creatininase, creatinase and sarcosine oxide for detecting creatinine [Paras. 0055, 0133-0144; Examples 1-4]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bingham (SA Bingham, Biomarkers in nutritional epidemiology, Public Health Nutrition 5(6A) (2002) 821-827) disclose biomarkers in diet that can be used to validate estimates of dietary intake. Cross et al. (AJ Cross, JM Major, R Sinha, Urinary biomarkers of meat consumption, Cancer Epidemiol Biomarkers Prev 20(6) (2011) 1107-1111) disclose the correlation between creatinine excretion and meat/protein intake in diet. Khadro et al. (B Khadro, C Sanglar, A Bonhomme, A Errachid, N Jaffrezic-Renault, Molecularly imprinted polymers (MIP) based electrochemical sensor for detection of urea and creatinine, Procedia Engineering 5 (2010) 371-374) disclose the measurement of creatinine using EIS. Kjaer et al. (US 2006/0275860 A1) disclose a creatinine sensor similar in structure to that relied upon in the rejection of record above. Patel et al. (SS Patel, MZ Molnar, JA Tayek, JH Ix, N Noori, D Benner, S Heymsfield, JD Kopple, CP Kovesky, K Kalantar-Zadeh, Serum creatinine as marker of muscle mass in chronic kidney disease: results of a cross-sectional study and review of literature, J Cachexia Sarcopenia Muscle 4 (2013) 19-29) disclose the correlation between measured serum creatinine levels and muscle mass. Playdon et al. (MC Playdon, JN Sampson, AJ Cross, R Sinha, KA Guertin, KA Moy, N Rothman, ML Irwin, ST Mayne, R Stolzenberg-Solomon, SC Moore, Comparing metabolite profiles of habitual diet in serum and urine, Am. J. Clin. Nutr. 104 (2016) 776-789) disclose the study of metabolites in urine that correlate with a patients diet. Randviir et al. (EP Randviir, CE Banks, Analytical methods for quantifying creatinine within biological media, Sensors and Actuators B 183 (2013) 239-252) disclose . 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JOSHUA L ALLEN/Examiner, Art Unit 1795